Citation Nr: 0116777	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1945 to 
November 1946.  The appellant is the widowed spouse of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A)
(VCAA) became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  VCAA essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

At the time of his death in February 1997, the veteran was 
service-connected for gastroenteritis rated as noncompensable 
(0 percent).

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  A service- 
connected disability is one which was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a). A principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially 
to cause death, or aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).

In this case, the veteran died in February 1997.  The death 
certificate listed the immediate cause of death as metastatic 
lung carcinoma due to or as a consequence of chronic 
obstructive pulmonary disease (COPD) was listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause of death. 

At the time of his death, service connection was in effect 
for gastroenteritis, rated as 0 percent disabling.  At no 
time had service connection been established for cancer or 
COPD.  The Board also notes that service medical records make 
no reference to any of these conditions, and no medical 
opinion of record indicates that they began in service.  
Instead, the appellant's theory in support of her claim is 
that the veteran contracted malaria in service which lead to 
his death.  Service medical records are negative for 
treatment or diagnosis of malaria and there is no medical 
evidence of post-service treatment for malaria.  Initially, 
when the appellant filed her claim, she did not present the 
theory of malaria as the cause of the veteran's death.  The 
RO denied the appellant's claim because there was no 
relationship between his service connected condition and 
metastatic lung cancer or COPD, finding the claim not well 
grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently rendered decisions specifically on the 
issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 which must be considered by 
the RO.  Relying on the unrestricted words of 38 U.S.C.A. 
§ 1318, the Court has interpreted the applicable law and its 
implementing regulation, 38 C.F.R. § 3.22, to mean that the 
survivor is given the right to attempt to demonstrate that 
the veteran hypothetically would have been entitled to 
receive a different decision on a service-connected related 
issue based on evidence in the veteran's claims folder or in 
VA custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable.  See Green v. 
Brown, 10 Vet. App. 111 (1997); Wingo v. West, 11 Vet. App. 
308 (1998).

Accordingly, these matters are hereby REMANDED for the 
following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must afford the appellant 
the opportunity to submit evidence in 
support of her claim, and the type of 
evidence needed to support her claim 
should be supplied to her.   With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of any pertinent records 
identified by the appellant in response 
to this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the appellant which 
records were unobtainable, describe to 
her the efforts which were made in an 
attempt to secure the records, and the RO 
must describe any further action to be 
taken by VA with respect to the claim.  
Copies of all correspondence to the 
appellant must be sent to the appellant's 
representative.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  After the development requested above 
has been completed, the RO should review 
the appellant's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Thereafter, the RO should adjudicate 
the appellant's claim of service 
connection for the cause of the veteran's 
death, considering all applicable laws 
and regulations.  If the claim is not 
resolved to the satisfaction of the 
appellant, the RO should issue a 
supplemental statement of the case (SSOC) 
which contains a citation to the 
applicable laws and regulations.




Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




